Citation Nr: 1221467	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  09-10 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease, left knee, including as secondary to the service-connected disability of old healed fracture of distal fibula and degenerative arthritis of the left ankle.

2.  Entitlement to service connection for left hip replacement, including as secondary to the service-connected disability of old healed fracture of distal fibula and degenerative arthritis of the left ankle.

3. Entitlement to service connection for degenerative arthritis of the lumbar spine, including as secondary to the service-connected disability of old healed fracture of distal fibula and degenerative arthritis of the left ankle.

4. Entitlement to service connection for degenerative joint disease, right knee, including as secondary to the service-connected disability of old healed fracture of distal fibula and degenerative arthritis of the left ankle.

5.  Entitlement to service connection for degenerative joint disease, right hip, including as secondary to the service-connected disability of old healed fracture of distal fibula and degenerative arthritis of the left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran requested a hearing before the Board, but later withdrew this request. See May 2009 communication from Veteran.  Accordingly, the Board may proceed with consideration of the matters on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In furtherance of substantiating his claims for service connection, the Veteran was afforded a VA examination in January 2008.  The report of this examination notes assessments of left hip replacement, left knee arthritis, right knee arthritis, very mild degenerative joint disease of the left hip and degenerative disc disease of the low back.  It also contains negative etiological opinions on secondary service connection of these diagnoses to the Veteran' service-connected disability of old healed fracture of distal fibula and degenerative arthritis of the left ankle.  However, the examination report does not address the question of secondary service connection through aggravation.  

The Veteran has requested that he be provided a new VA examination.  In this regard, he has complained that the January 2008 examiner did not address the question of whether his altered gait had any relationship to the aforementioned diagnoses.  Moreover, he has related that the examination was rushed and now asserts that a motor vehicle accident in service might be etiologically related to these diagnosed disabilities.

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

The opinion did not address the question of aggravation, and in particular, whether the Veteran's service-connected disability of old healed fracture of distal fibula and degenerative arthritis of the left ankle, which the Veteran claims has resulted in an altered gait, has chronically aggravated the Veteran's disabilities of the knees, low back and hips.  Moreover, the examination report does not clearly address the Veteran's history, particularly as he now claims that he was involved in a motor vehicle accident in service.  Thus, as the examination report is inadequate, it must be returned.  38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to ascertain the etiology of his claimed disabilities of the knees, hips and low back.  Any indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.

The examiner is requested to review all pertinent records associated with the claims file and following this review and examination of the Veteran, offer comments addressing the following inquiries.

A.  Identify any (1) right knee; (2) left knee; (3) right hip; (4) left hip; and/or (5) lumbar spine disability that is currently shown on examination or manifested at any time since October 2007;

B.  For each right knee, left knee, right hip, left hip and/or lumbar spine disability identified, proffer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) the disability is causally or etiologically related to the Veteran's service-connected old healed fracture of distal fibula and degenerative arthritis of the left ankle, to include as due to an altered gait caused by the service-connected left ankle disability.

C.  For each right knee, left knee, right hip, left hip and/or lumbar spine disability identified, proffer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) the disability is aggravated by the Veteran's service-connected old healed fracture of distal fibula and degenerative arthritis of the left ankle, to include as due to an altered gait caused by the service-connected left ankle disability.

In responding to this inquiry, the examiner should comment as to whether the Veteran's service-connected left ankle disability chronically worsens or increases the severity of any identified knee, hip, or lumbar spine disability.  To the extent practicable, the examiner should indicate a baseline of symptomatology and the aggravation of such symptomatology by his service-connected old healed fracture of distal fibula and degenerative arthritis of the left ankle, if aggravation is found.

D.  Obtain a history from the Veteran regarding his reported in-service motor vehicle accident and address whether it is at least as likely as not (a 50 percent probability or greater) that any right knee, left knee, right hip, left hip, and/or lumbar spine disability is attributable to this reported history.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  The Veteran's claims file must be made available to the examiner for review in connection with the examination.

The phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

2.  Thereafter, readjudicate the issues on the basis of all pertinent evidence of record and all governing law and regulations.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case, which should contain notice of all relevant actions taken on the claims for benefits, and set forth all pertinent evidence and governing law and regulations.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


